927 F.2d 605
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.David A. SWEARINGER, Petitioner-Appellant,v.J.J. CLARK, Warden;  United States Parole Commission,Respondents-Appellees.
No. 91-5084.
United States Court of Appeals, Sixth Circuit.
Feb. 25, 1991.

W.D.Tenn, 90-02716, Gibbons, J.
W.D.Tenn.
APPEAL DISMISSED.
Before DAVID A. NELSON and SUHRHEINRICH, Circuit Judges;  and WELLFORD, Senior Circuit Judge.

ORDER

1
This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
A review of the documents before the court indicates that the final judgment of the district court was entered November 2, 1990.  Appellant appealed on November 7, 1990 (appeal No. 90-6545).  Leave to proceed on appeal in forma pauperis was denied by the district court on December 5, 1990.  Appellant appealed from that order on December 21, 1990 (appeal No. 91-5084).


3
The proper method of seeking review of the December 5, 1990, order denying pauper status on appeal is by filing a motion for pauper status in appeal No. 90-6545 as provided by Fed.R.App.P. 24(a).  The filing of appeal No. 91-5084 from the order denying pauper status is inappropriate because such matter should properly be considered in appeal No. 90-6545.


4
It is ORDERED that appeal No. 91-5084 be, and it hereby is, dismissed.  Rule 9(b)(1), Rules of the Sixth Circuit.